992 F.2d 1219
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William B. MITCHELL, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 92-56336.
United States Court of Appeals, Ninth Circuit.
Submitted April 27, 1993.*Decided May 4, 1993.

Before BROWNING, KOZINSKI and RYMER, Circuit Judges.


1
MEMORANDUM**


2
William B. Mitchell appeals pro se the district court's summary judgment in favor of the Secretary of Health and Human Services, finding that Mitchell was not disabled prior to the expiration of his insured status on December 31, 1988, and therefore was not entitled to Social Security disability insurance benefits under Title II of the Social Security Act, 42 U.S.C. § 405.   We have jurisdiction under 28 U.S.C. § 1291.   We review de novo the district court's grant of summary judgment,  DeLorme v. Sullivan, 924 F.2d 841, 846 (9th Cir.1991), and affirm the denial of Mitchell's motion for reversal and/or remand for the reasons stated in the district court order.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3